DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application number 16/848,873 which is now a US Patent number 11,315,082 B1. 
Terminal Disclaimer
The terminal disclaimer filed on 7/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and accepted. The terminal disclaimer has been recorded. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney James Bender on 7/12/2022 and 7/1/2022. 
The claims should be amended to read as follows: 
1.	(Currently amended) A system, comprising:
a processor; and
a memory including instructions that when executed by the processor provide a cloud based secretary software program product that operates with mobile devices and a cloud server, configured to perform operations comprising: 
receiving a request for the cloud based secretary software program product to arrange a meeting; 
accessing, by the cloud based secretary software program product, at least a first mobile device associated with a first user and a second mobile device associated with a second user;
accessing a first calendar associated with the first user and a second calendar associated with the second user;
accessing mobile device data of at least the first mobile device and the second mobile device;
calculating disruption to one or more previously scheduled meetings for the first user or the second user based on a combination of two or more of: (i) a medium, (ii) a place, or (iii) a time for the meeting;
identifying, by the cloud based secretary software program product, a medium, a place, and a time for the meeting, based on the calculated disruption, using the mobile device data of at least the first mobile device and the second mobile device; 
suggesting the medium, the place, and the time for the first user and the second user to accept or decline the meeting; and 
in response to the first user and the second user accepting the meeting and setting the place as where the first user is located, directing the second user to a location of the first mobile device as the first mobile device moves in an environment.


16.	 (Currently Amended) A non-transitory computer readable storage medium storing a cloud based secretary software program product for scheduling a meeting using mobile devices and a cloud server, by performing operations comprising: 
receiving a request for the cloud based secretary software program product to arrange a meeting; 
accessing, by the cloud based secretary software program product, at least a first mobile device associated with a first user and a second mobile device associated with a second user;
accessing a first calendar associated with the first user and a second calendar associated with the second user;
accessing mobile device data of at least the first mobile device and the second mobile device;
calculating disruption to one or more previously scheduled meetings for the first user or the second user based on a combination of two or more of: (i) a medium, (ii) a place, or (iii) a time for the meeting;  
identifying, by the cloud based secretary software program product, a medium, a place, and a time for the meeting, based on the calculated disruption, using the mobile device data of at least the first mobile device and the second mobile device;
suggesting the medium, the place, and the time for the first user and the second user to accept or decline the meeting; and 
in response to the first user and the second user accepting the meeting and setting the place as where the first user is located, directing the second user to a location of the first mobile device as the first mobile device moves in an environment.

Allowable Subject Matter
Claims 1-30 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: in interpreting the claims, in light of the specification and applicant’s amendments in this examiner’s amendment and previous prosecution, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims and these limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441